Citation Nr: 1420990	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-44 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a left clavicle fracture with degenerative osteoarthritis ("left clavicle").

3.  Entitlement to a compensable evaluation for the service-connected left ear hearing loss.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  While the RO awarded an increased 20 percent evaluation for the service-connected left clavicle, his claim still remains in appellate status.   See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

The Veteran indicated in his November 2010 substantive appeal that he was no longer appealing the claims of service connection for right wrist and elbow conditions; consequently, these matters are not currently before the Board. 

In February 2011, the Veteran withdrew his request for a hearing before the Board. 

The claims pertaining to the left ear hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A December 2005 rating decision determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for right ear hearing loss.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the December 2005 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.

3.  The Veteran's right ear hearing loss is due to his service-connected residuals of basilar skull fracture with benign positional vertigo.

4.  The Veteran is shown to be right-hand dominant; he is rated the maximum for dislocation of the clavicle; his left clavicle has not been shown to be productive of ankylosis, limitation of motion of the arm to 25 degrees from the side, or impairment of the humerus.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.                  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for right ear hearing loss have been met.       38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385.  (2013).

3.  The criteria for an evaluation in excess of 20 percent for the service-connected left clavicle have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200-5203 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

As the claim for right ear hearing loss has been reopened and the underlying claim granted, no further discussion of the VCAA is necessary.

With regard to the claim of entitlement to increased compensation for the left clavicle, the RO provided the Veteran pre-adjudication notice by letter dated in  July 2009, which also include notice pursuant to the Dingess decision and the specific rating criteria pertaining to the shoulder.

VA has assisted the Veteran in obtaining service treatment records, post-service VA and private treatment records, and afforded him VA examinations.  The Veteran was also afforded the opportunity to give testimony before the Board, which he initially requested, but later withdrew.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Right Ear Hearing Loss

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.

First, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for right ear hearing loss.  The claim was originally denied in a January 2000 rating decision because the RO found that there was no evidence of acoustic trauma or ear disease in service.  The RO further found that the evidence failed to establish any relationship between hearing loss of the right ear and any disease or injury during military service.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In December 2005, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for right ear hearing loss because he had still not submitted any evidence that his hearing loss began in service or was caused by military service.  The Veteran did not appeal this decision.  This is the last final denial on any basis.  Id.   

Since December 2005, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, a July 2010 VA examiner determined that the Veteran's bilateral hearing loss was secondary to his traumatic brain injury in service, for which service connection has already been established (residuals of basilar skull fracture).  As the evidence of a nexus between right ear hearing loss and service or a service-connected disability was not available at the time of the December 2005 denial, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between right ear hearing loss and both service and a service-connected disability; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for right ear hearing loss. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Second, the Board finds that service connection for right ear hearing loss is warranted.  As stated, the July 2010 VA examiner determined based on examination of the Veteran and  a review of medical records, that the Veteran's right ear hearing loss was secondary to his service-connected basilar skull fracture.  There are no contrary medical opinions of record.  As such, service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.
Left Clavicle

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Diagnostic Code 5010, traumatic arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Thus, the service-connected left shoulder fracture has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (for impairment of clavicle or scapula manifested by dislocation)  38 C.F.R. § 4.71a (2013).  This is the maximum rating available under this Diagnostic Code.  Consequently, other diagnostic code criteria  for rating shoulder disabilities must be considered for applicability.  Such other criteria include Code 5200 (for ankylosis of the scapulohumeral articulation).  38 C.F.R. § 4.71a.  As the Veteran's left shoulder is not shown to be ankylosed, those criteria do not apply.   

The Veteran is right hand dominant; consequently, the left clavicle is considered the minor side.  Diagnostic Code 5201 provides a 30 percent for limitation of the arm to 25 degrees from the side, which is not supported by the evidence of record.  38 C.F.R. § 4.71a.  Diagnostic Code 5202 provides for a 40 percent rating for fibrous union of the humerus, pathology here not shown.  38 C.F.R. § 4.71a

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left clavicle disability does not warrant a rating in excess of the currently assigned 20 percent under any Diagnostic Code applicable for rating shoulder disorders.  38 C.F.R. § 4.7. 

Notably, upon VA examination in August 2009 (and October 2009 addendum), range of motion was as follows: flexion 130 degrees; abduction 120 degrees; internal rotation 90 degrees; and external rotation 20 degrees.  There was no evidence of pain with active motion.  There were no additional limitations after three repetitions of range of motion. 

During VA examination in July 2010, range of motion was as follows: flexion 128 degrees; abduction 90 degrees; internal rotation 71 degrees ; and external rotation 97 degrees.  While there was pain, fatigue, weakness, lack of endurance, and incoordination after five repetitions, range of motions was still possible as follows: flexion 117 degrees; abduction 80; internal rotation 67 degrees; and external rotation 94 degrees.

Upon VA examination in September 2012, flexion was to 80 degrees (pain began at 90 degrees)  and abduction was to 80 degrees (pain began at 90 degrees).  Though the examiner noted pain, weakened movement, and deformity, there was no additional functional limitation upon repetitive testing.  Tests for rotator cuff conditions were negative.  

The Board has noted the Veteran's complaints of pain experienced in his left clavicle and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  There was no pain on motion during VA examination in 2009.  Despite evidence of pain, fatigue, weakness, lack of endurance, and incoordination after five repetitions range of motions during VA examination in 2010, flexion was still possible to 117 degrees and  abduction to 80 degrees.  Even with painful motion in 2012, the Veteran did not have any additional loss of limitation of motion during repetitive testing.  These complaints are clearly accounted for in the current 20 percent rating.  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 20 percent is not warranted for the left clavicle as it has not been shown to be productive of limitation of the arm to 25 degrees from the side.  4.71a.  "Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The issue of whether TDIU will be assigned, is addressed in the Remand portion of the instant decision.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left clavicle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left clavicle reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on functional loss (due to such symptoms as pain), as well as limitation of motion of the arm.  Diagnostic Codes 5200-5203.   Even considering the Veteran's complaints of pain, there was no evidence of ankylosis or limitation of the arm to 25 degrees from the side.  There was also no other impairment such as fibrous union of the humerus.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

New and material evidence having been submitted, the claim for service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is granted.

Entitlement to an evaluation in excess of 20 percent for the service-connected left clavicle is denied.
REMAND

The Veteran has also claimed entitlement to a compensable evaluation for left ear hearing loss and TDIU.  A preliminary review of the record discloses the matters are not ready for appellate disposition.

The October 2012 audio examination is inadequate.  The test results were found unreliable and a new VA examination must be ordered.  38 U.S.C.A. § 5103A.  The last VA examination was in August 2009.  The Board cannot ascertain to what extent the bilateral hearing loss has increased in severity, if at all, without a new VA examination.  

Consideration of the TDIU issue is deferred since the outcome of the left ear hearing loss disability issue may impact the TDIU issue, as well as the implementation of the award of service connection for right ear hearing loss granted in the instant decision and the assignment of a schedular rating by the RO.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  Audiometric findings (including speech discrimination) should be reported to allow for the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


